IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-60404
                         Summary Calendar


DEBRA LAMBERT BOLEY,

                                           Plaintiff-Appellant,

versus

MISSISSIPPI POWER COMPANY; OSCAR JORDAN,

                                           Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                        (1:98-CV-180-GR)
                      --------------------

                         December 20, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Debra Lambert Boley appeals the district court’s summary

judgment dismissal of her Title VII claims against the

Mississippi Power Company, as well as the district court’s order

dismissing her claim for intentional infliction of emotional

distress and all claims against Oscar Jordan, her supervisor at

the Power Company, in his individual capacity.

     On appeal, Boley argues that 1) the district court

erroneously dismissed her claims against Jordan on the basis that

Title VII does not allow her to maintain an action against him in

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-20276
                                 -2-



his individual capacity, 2) the district court erroneously ruled

that a one-year statute of limitations applied to her claim for

intentional infliction of emotional distress, and 3) the district

court erroneously determined that no genuine issues of material

fact exist as to whether Oscar Jordan and/or the Mississippi

Power Company committed acts of sexual discrimination against

her.

       Having carefully considered the briefs on appeal and having

fully reviewed the record, we conclude that the district court

properly determined Jordan is not an “employer” for purposes of

Title VII liability.    As such, the district court properly

granted his Rule 12(b)(6) motion to dismiss.    Furthermore, we

find no error in the application of the one-year statute of

limitations under Mississippi law to Boley’s claims for

intentional infliction of emotional distress.    As such, for

essentially the reasons stated by the district court, we AFFIRM

the dismissal of any individual claims against Oscar Jordan and

we AFFIRM the dismissal of Boley’s claims for intentional

infliction of emotional distress.

       We further conclude, upon a full consideration of all

summary judgment evidence submitted, the district court properly

found Boley failed to demonstrate a prima facie case of gender

discrimination as required under Title VII.    Accordingly, the

district court’s summary judgment dismissing Boley’s Title VII

claims against the Mississippi Power Company is AFFIRMED.

AFFIRMED.